Case 5:18-cv-01526-SMH-KLH Document 121-1 Filed 02/03/20 Page 1 of 1 PageID #: 3686



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  SHREVEPORT DIVISION

   MAGNOLIA ISLAND PLANTATION          §     CIVIL ACTION NO: 5:18-cv-01526
   L.L.C. and BARBARA MARIE CAREY      §
   LOLLAR                              §
                Plaintiffs             §
                                       §
   VS                                  §     CHIEF JUDGE S. MAURICE HICKS, JR.
                                       §
   LUCKY FAMILY, L.L.C., W.A. LUCKY, §
   III, and BOSSIER PARISH SHERIFF     §
   JULIAN C. WHITTINGTON               §
                                       §     MAGISTRATE JUDGE KAREN HAYES
                 Defendants            §     Jury Trial Demanded
   ______________________________________________________________________________

                               CERTIFICATE OF CONFERENCE



          I HEARBY CERTIFY that counsel for Defendants have been contacted and do not oppose the

  relief sought in Barbara Lollar’s Motion for Leave to File Supplemental Memorandum.



                                                     Respectfully submitted by,

                                                     ____/s/ Andrew D. Martin ____________
                                                     Randall S. Davidson, LSBA No. 4715, TA
                                                     J. Davis Powell, LSBA 33631
                                                     Andrew D. Martin, LSBA 34947
                                                     Harold R. Bicknell III, LSBA 36801
                                                     DAVIDSON SUMMERS, APLC
                                                     330 Marshall Street, Suite 1114
                                                     Shreveport, Louisiana 71101
                                                     Ph: (318) 424-4342 | (318) 226-0168
                                                     E:     rsdav@davidsonsummers.com
                                                            dpowell@davidsonsummers.com
                                                            dmartin@davidsonsummers.com
                                                            hbicknell@davidsonsummers.com
                                                     Counsel for Barbara Marie Carey Lollar.



                                                                                               1
